Judgment, Supreme Court, New York County (Eileen Bransten, J.), entered August 27, 1996, which, to the extent appealed from as limited by plaintiff’s brief, dismissed plaintiffs defamation cause of action, unanimously affirmed, with costs. Appeal from order, same court and Justice, entered August 21, 1996, granting defendants summary judgment, unanimously dismissed as superseded by the appeal from the judgment.
Plaintiffs defamation cause of action, which is premised upon the contents of a letter written by opposing counsel and sent to plaintiff and directly to plaintiffs client during the course of negotiations to settle a copyright lawsuit threatened by plaintiffs client, was properly dismissed by the court on the ground that the letter was absolutely privileged (Caplan v Winslett, 218 AD2d 148, 153; see also, Lieherman v Hoffman, 239 AD2d 273). Clearly, the letter was written by defendants in an attempt to settle the claim by plaintiffs client, and its contents, which, in any event, primarily consist of non-actionable opinions, were relevant and pertinent to that claim. Concur—Sullivan, J. P., Milonas, Tom, Mazzarelli and Andrias, JJ.